Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered October 2, 2003. The order, insofar as appealed from, granted the motion of defen*982dants American Home Assurance Company and National Union Fire Insurance Company of Pittsburgh, Pa. for partial summary judgment dismissing the third cause of action against them and denied those parts of the cross motion of plaintiffs for summary judgment on the first and fourth causes of action.
It is hereby ordered that said appeal from the order insofar as it denied that part of the cross motion with respect to the first cause of action be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Griffith Oil Co. v National Union Fire Ins. Co. of Pittsburgh, Pa. (15 AD3d 982 [2005]). Present— Pigott, Jr., PJ., Green, Smith and Hayes, JJ.